Citation Nr: 0320142	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-19 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death and for 
Dependents' Educational Assistance.  She responded with a 
timely Notice of Disagreement, and was sent a Statement of 
the Case by the RO.  She then filed a timely VA Form 9, 
perfecting her appeal of this issue.  

The appellant's appeal was initially presented to the Board 
in January 2000, and again in August 2001; on each occasion, 
it was remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran died on January [redacted]
, 1998, due to an acute 
myocardial infarction; no underlying causes were noted; 
however, other significant conditions contributing to death 
included congestive heart failure and cerebrovascular 
disease.  

3.  At the time of his death, the veteran had been awarded 
service connection for residuals of a shell fragment wound to 
the right shoulder and for residuals of bilateral trench 
foot.  

4.  No cardiovascular or cerebrovascular disabilities were 
incurred in or aggravated by active military service or 
manifest to a degree of 10 percent within a year thereafter.  

5.  A medical nexus has not been established between the 
veteran's service-connected disabilities or a disability 
causally related to service and his subsequent development of 
congestive heart failure, cerebrovascular disease, or a 
myocardial infarction.  

6.  The veteran did not die of a service-connected 
disability, or have total disability, permanent in nature, 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2002).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's January 2000 and August 2001 remands, 
and the March 2001 and September 2002 RO letters to the 
appellant notifying her of the VCAA, she has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that she must supply and the evidence that the 
VA would attempt to obtain.  The veteran reportedly received 
medical care at the VA medical center in Memphis, TN, and 
these records were obtained.  Private medical records have 
also been received from A.N., M.D., E.J.S., M.D., S.M.S., 
M.D., W.I.M., M.D., R.M.W., M.D., the Memphis Pulmonary 
Medicine Group, and St. Francis Hospital.  The appellant 
indicated the veteran also received private medical treatment 
from G.G., M.D., but attempts both by the appellant and the 
VA to obtain those records proved unsuccessful.  The 
appellant was informed of the VA's unsuccessful attempts to 
obtain these records.  Finally, the veteran's claims folder, 
to include his medical records, was submitted to a VA 
physician for review and a medical opinion.  The appellant 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
For these reasons, this appeal is ready to be considered on 
the merits.  

I. Service connection - Cause of the veteran's death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are incomplete, 
apparently having been partially destroyed in the 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  The veteran's claims file also appears to have 
been previously lost by the VA, and has been reconstructed by 
the RO.  In cases where the veteran's records are, through no 
fault of his own, unavailable or incomplete, a heightened 
duty exists to assist the veteran in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has attempted to obtain the 
appellant's missing service medical records and claims file, 
to no avail.  The appellant has also been advised of the RO's 
unsuccessful efforts.  Thus, the Board concludes that VA's 
heightened duty to assist the appellant is satisfied.  

According to the death certificate, the veteran died on 
January [redacted]
, 1998, due to an acute myocardial infarction.  No 
underlying causes were noted; however, other significant 
conditions noted included congestive heart failure and 
cerebrovascular disease.  At the time of his death, the 
veteran was receiving treatment at St. Francis Hospital for 
swelling of the lower extremities, weakness, and shortness of 
breath.  A history of a prior cerebrovascular accident, with 
residual right hemiparesis, was noted.  A long period of 
tobacco use was also noted.  Upon hospital admission on 
January 12, 1998, the veteran was diagnosed with an acute 
myocardial infarction, congestive heart failure, pulmonary 
edema, anemia, and cerebrovascular disease.  Medical 
treatment was ultimately unsuccessful, and the veteran passed 
away on January [redacted]
, 1998.  The veteran's terminal treatment 
records do not reflect any medical nexus between his service-
connected disabilities and his subsequent causes of death.  

At the time of his death, the veteran had been awarded 
service connection for residuals of a shell fragment wound to 
the right shoulder and for residuals of bilateral trench 
foot, each rated 10 percent disabling, for a combined rating 
of 20 percent.  A newspaper account submitted by the 
appellant also indicated the veteran sustained unknown wounds 
from an enemy grenade.  He was awarded the Silver Star and 
two Purple Heart medals for his service.  

In May 2003, the veteran's claims folder was reviewed by a VA 
physician in order to determine if the cause of the veteran's 
death was related to service.  The examiner reviewed the 
medical evidence of record and noted the veteran had been 
awarded service connection for residuals of trench foot of 
both feet and a right shoulder injury.  He had also been 
injured by a phosphorus grenade while in service.  Based on 
the evidence of record, the examiner concluded that it was 
"unlikely that the [veteran's] service connected 
disabilities . . . are causally related to his subsequent 
death some 52 years" after service separation.  The examiner 
could find no evidence of vascular disease of the lower 
extremities, or of the onset of any cardiovascular disability 
during military service, or immediately thereafter.  
Furthermore, the record reflected no evidence of "a 
diagnosis or treatment for post traumatic stress disorder or 
any other service-related condition that might have increased 
the veteran's risk" of developing vascular disease.  

In considering the evidence as a whole, the Board notes that 
while the veteran received extensive VA and private medical 
care during the later stages of his life, no medical expert, 
either private or VA, has suggested a nexus between his 
service connected disabilities and his cause of death.  
Additionally, no expert has suggested that the disabilities 
causing the veteran's death had their onset during military 
service, or within a year thereafter.  In the absence of such 
a nexus, service connection for the cause of the veteran's 
death must be denied.  The appellant has herself suggested 
that the veteran's service-connected disabilities contributed 
to his death but, as a layperson, her opinions regarding 
medical causation, diagnosis, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record also does not establish that the veteran had in-
service onset of the cardiovascular and cerebrovascular 
disabilities which resulted in his death.  The veteran was 
discharged from active military service in February 1946 and 
first experienced a cerebrovascular accident in 1988, more 
than 40 years after service separation.  The medical record 
does not reflect, and no medical expert has stated, that the 
veteran's cerebrovascular and cardiovascular disabilities had 
their onset during active military service, or within a year 
thereafter.  See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  Therefore, 
service connection for the cause of the veteran's death on 
this basis is not warranted.  
 
In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran neither incurred any 
cardiovascular or cerebrovascular disabilities during 
service, or developed such disabilities as a result of his 
service-connected disabilities of the right shoulder and 
feet.  Therefore, entitlement to service connection for the 
cause of the veteran's death must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2002).  

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in January 1998, his combined 
disability rating was less than 100 percent.  Therefore, he 
was not in receipt of a total and permanent disability 
evaluation due to service-connected disability or 
disabilities at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim must 
therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. § Chapter 35 is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

